PER CURIAM.
The mother of the minor child, whose marriage to the child’s father was dissolved in Florida in 1980, when all resided here, appeals from a November 1986 order which denies the mother’s motion for contempt based upon non-support by the father and which grants the father’s motion as to visitation.
We affirm that portion of the trial court’s order which denied the mother’s motion to hold the father in contempt.
However, we reverse and quash that portion of the order which addresses the father’s visitation with the minor child, because of the Florida court’s lack of jurisdiction. The child and mother had resided in Virginia for 5V2 years at the time of the hearing and order in this case; and the father had not resided in Florida since 1982, living first in Oklahoma and now in *48the state of Washington. See Hegler v. Hegler, 383 So.2d 1134 (Fla. 5th DCA 1980).
HERSEY, C.J., and GLICKSTEIN and WALDEN, JJ., concur.